Exhibit 2 FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT This FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT dated June 3, 2009 (this “Agreement”) is made by and among each of the sellers listed on the signature pages hereto (each, a “Seller” and collectively, the “Sellers”), and Starr International Company, Inc., a Panamanian corporation (the “Purchaser”).Capitalized terms used in this Agreement but not defined herein shall have the meanings ascribed to them in the Existing Securities Purchase Agreement (as defined below). WHEREAS, the Sellers and the Purchaser entered into that certain Securities Purchase Agreement, dated as of May 1, 2009 (the “Existing Securities Purchase Agreement”); and WHEREAS, the Sellers and the Purchaser intend and desire that certain provisions of the Existing Securities Purchase Agreement be amended as set forth herein. NOW THEREFORE, in consideration of the mutual agreements, representations, warranties and covenants herein contained, the partiers hereto agree as follows: ARTICLE I AMENDMENTS The following provisions set forth in the Existing Securities Purchase Agreement are hereby amended as follows: Section 1.01.Amendment to Definitions.The following defined term set forth in the Existing Securities Purchase Agreement shall be amended and restated in its entirety as follows: “Share Price” means a price per Share equal to the average Market Value of such Share during the period from and including May 5, 2009 until and including June 4, 2009.” Section 1.02.Amendment to Exhibit A.Exhibit A to the Existing Securities Purchase Agreement is hereby amended and restated in its entirety as set forth in Annex A hereto. ARTICLE II MISCELLANEOUS Section 2.01.Severability; Governing Law; Dispute Resolution.The parties hereto agree and confirm that Section 6 (Miscellaneous Provisions) of the Existing Securities Purchaser Agreement shall apply mutatis mutandis to this Agreement and are incorporated into this Agreement as if set out specifically herein. [Signature Pages Follow] IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above written. SELLER: C.V. STARR & CO., INC. By: /s/Bertil P. Lundqvist Name:Bertil P. Lundqvist Title: Director, Executive Vice President & General Counsel C.V. STARR & CO., INC. TRUST By: /s/Bertil P. Lundqvist Name: Bertil P. Lundqvist Title: Attorney-In-Fact THE MAURICE R. AND CORINNE P. GREENBERG FOUNDATION By: /s/Maurice R. Greenberg Name:Maurice R. Greenberg Title: MAURICE R. AND CORINNE P. GREENBERG JOINT TENANCY COMPANY, LLC By: /s/Maurice R. Greenberg Name:Maurice R. Greenberg Title: Member MAURICE R. GREENBERG By: /s/Maurice R. Greenberg Name:Maurice R. Greenberg UNIVERSAL FOUNDATION, INC. By: /s/Stuart Osborne Name:Stuart Osborne Title: Director PURCHASER: STARR INTERNATIONAL COMPANY, INC. By: /s/Edward E. Matthews Name:Edward E. Matthews Title: Director Annex A to the First Amendment to the Securities Agreement EXHIBIT
